UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07820 AMERICAN CENTURY CAPITAL PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 10-31 Date of reporting period: 1-31-2013 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings Global Real Estate Fund January 31, 2013 Global Real Estate - Schedule of Investments JANUARY 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 97.8% AUSTRALIA — 6.9% Charter Hall Group GPT Group Lend Lease Group Westfield Group Westfield Retail Trust BRAZIL — 1.1% Aliansce Shopping Centers SA CANADA — 3.3% Allied Properties Real Estate Investment Trust Brookfield Asset Management, Inc. Class A CHINA — 4.5% China Overseas Grand Oceans Group Ltd. China Overseas Land & Investment Ltd. China Resources Land Ltd. Guangzhou R&F Properties Co. Ltd. Sunac China Holdings Ltd. Yuexiu Property Co. Ltd. FRANCE — 3.2% Gecina SA Klepierre Unibail-Rodamco SE HONG KONG — 9.6% Cheung Kong Holdings Ltd. New World Development Co. Ltd. Sun Hung Kai Properties Ltd. Swire Properties Ltd. Wharf Holdings Ltd. Wheelock & Co. Ltd. INDIA — 0.5% DLF Ltd. Sobha Developers Ltd. INDONESIA — 0.7% PT Alam Sutera Realty Tbk PT Lippo Karawaci Tbk ITALY — 0.6% Beni Stabili SpA JAPAN — 10.1% Daito Trust Construction Co. Ltd. Daiwa House Industry Co. Ltd. GLP J-REIT(1) Japan Real Estate Investment Corp. 39 Japan Retail Fund Investment Corp. Mitsubishi Estate Co. Ltd. Mitsui Fudosan Co. Ltd. Nippon Building Fund, Inc. 40 Sumitomo Realty & Development Co. Ltd. United Urban Investment Corp. MEXICO — 0.6% Fibra Uno Administracion SA de CV NETHERLANDS — 1.0% Corio NV PHILIPPINES — 1.5% Ayala Land, Inc. Robinsons Land Corp. SM Prime Holdings, Inc. SINGAPORE — 4.0% CapitaLand Ltd. CapitaMalls Asia Ltd. Global Logistic Properties Ltd. Keppel Land Ltd. SOUTH AFRICA — 0.9% Capital Property Fund Growthpoint Properties Ltd. SWITZERLAND — 0.9% Swiss Prime Site AG TAIWAN — 0.5% Ruentex Development Co. Ltd. THAILAND — 0.9% Central Pattana PCL Pruksa Real Estate PCL Quality Houses PCL UNITED KINGDOM — 3.8% Big Yellow Group plc Derwent London plc Great Portland Estates plc Hammerson plc Unite Group plc UNITED STATES — 43.2% American Assets Trust, Inc. American Tower Corp. Apartment Investment & Management Co., Class A Boston Properties, Inc. Camden Property Trust Extra Space Storage, Inc. Host Hotels & Resorts, Inc. Kilroy Realty Corp. Lennar Corp., Class A Newcastle Investment Corp. Post Properties, Inc. ProLogis, Inc. PulteGroup, Inc.(1) Simon Property Group, Inc. STAG Industrial, Inc. Sunstone Hotel Investors, Inc.(1) Weyerhaeuser Co. TOTAL COMMON STOCKS (Cost $44,697,697) TEMPORARY CASH INVESTMENTS — 2.8% FHLB, 0.01%, 2/1/13(2) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,408,362) TOTAL INVESTMENT SECURITIES — 100.6% (Cost $46,106,059) OTHER ASSETS AND LIABILITIES — (0.6)% ) TOTAL NET ASSETS — 100.0% Sub-Industry Allocation (as a % of net assets) Diversified Real Estate Activities 20.4% Specialized REITs 14.6% Retail REITs 12.9% Office REITs 9.9% Real Estate Development 8.9% Real Estate Operating Companies 6.5% Residential REITs 6.5% Diversified REITs 6.5% Industrial REITs 5.7% Homebuilding 3.7% Mortgage REITs 2.2% Cash and Equivalents* 2.2% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments FHLB - Federal Home Loan Bank REIT - Real Estate Investment Trust Non-income producing. The rate indicated is the yield to maturity at purchase. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Foreign Common Stocks — Domestic Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of January 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales and the realization to ordinary income for tax purposes of unrealized gains on investments in passive foreign investment companies. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Real Estate Fund January 31, 2013 Real Estate - Schedule of Investments JANUARY 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.9% CASINOS AND GAMING — 0.7% Las Vegas Sands Corp. DIVERSIFIED REITs — 3.9% Vornado Realty Trust HOMEBUILDING — 3.6% Lennar Corp., Class A PulteGroup, Inc.(1) HOTELS, RESORTS AND CRUISE LINES — 0.6% Wyndham Worldwide Corp. INDUSTRIAL REITs — 6.8% DCT Industrial Trust, Inc. First Industrial Realty Trust, Inc.(1) ProLogis, Inc. MORTGAGE REITs — 1.6% Newcastle Investment Corp. OFFICE REITs — 12.2% Boston Properties, Inc. Brandywine Realty Trust Digital Realty Trust, Inc. Douglas Emmett, Inc. Duke Realty Corp. Kilroy Realty Corp. SL Green Realty Corp. REAL ESTATE OPERATING COMPANIES — 0.6% Forest City Enterprises, Inc. Class A(1) RESIDENTIAL REITs — 17.6% American Campus Communities, Inc. Apartment Investment & Management Co., Class A AvalonBay Communities, Inc. BRE Properties, Inc. Camden Property Trust Equity Residential Essex Property Trust, Inc. Post Properties, Inc. UDR, Inc. RETAIL REITs — 21.4% CBL & Associates Properties, Inc. DDR Corp. Equity One, Inc. General Growth Properties, Inc. Kimco Realty Corp. Macerich Co. (The) Simon Property Group, Inc. Taubman Centers, Inc. Weingarten Realty Investors SPECIALIZED REITs — 29.9% American Tower Corp. DiamondRock Hospitality Co. Extra Space Storage, Inc. HCP, Inc. Health Care REIT, Inc. Host Hotels & Resorts, Inc. LaSalle Hotel Properties Pebblebrook Hotel Trust Public Storage Rayonier, Inc. Sunstone Hotel Investors, Inc.(1) Ventas, Inc. Weyerhaeuser Co. TOTAL COMMON STOCKS (Cost $990,641,604) TEMPORARY CASH INVESTMENTS — 1.6% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.375% - 0.625%, 3/15/15 - 8/31/17, valued at $9,739,923), in a joint trading account at 0.11%, dated 1/31/13, due 2/1/13 (Delivery value $9,539,543) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125% - 4.375%, 5/15/41 - 2/15/42, valued at $9,735,085), in a joint trading account at 0.08%, dated 1/31/13, due 2/1/13 (Delivery value $9,539,535) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $3,243,410), in a joint trading account at 0.07%, dated 1/31/13, due 2/1/13 (Delivery value $3,179,845) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $22,259,055) TOTAL INVESTMENT SECURITIES — 100.5% (Cost $1,012,900,659) OTHER ASSETS AND LIABILITIES — (0.5)% ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments REIT - Real Estate Investment Trust Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of January 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: American Century Capital Portfolios, Inc. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: March 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: March 26, 2013 By: /s/ C. Jean Wade Name: C. Jean Wade Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: March 26, 2013
